DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-5, 7, & 10-11 are currently pending on the application, all of which are amended. Claims 3, 6, & 8-9 are cancelled.
The previous objection to the title is withdrawn and the previous rejection to the claims under 35 U.S.C. 112(b) also withdrawn in view of the amendments.
The previous objection to claim 1 is retained, further explanation provided in the section 
The amendments to the claims overcome the previous rejection and a new grounds of rejection is present below.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not fully persuasive. Applicant states that neither Allen nor Borghi teach the claimed frame cover. Examiner does not argue that either does, but rather that Allen teaches a way of supporting racks from a portion near a top of the dishwasher close to the lid. Takahashi is more so referenced to for the teaching of the cover frame and counter configuration. However, examiner agrees that neither reference teaches the newly stated limitations of first, second, and additional baskets in the claimed configuration. For this reason, the previous rejection is withdrawn.
Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “installed in a built-in type in a system kitchen” appears to require grammatical revision. To further clarify, it . Appropriate correction is required.
Claim Interpretation
The term adjacent is being interpreted under its plain meaning, defined by Merriam Webster as: “not distant: NEARBY” (see https://www.merriam-webster.com/dictionary/adjacent).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, & 10-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant recites that the first and second baskets are taken out “by opening the front door”. Such claim structure appears to recite that the action of opening the door takes out the rack. However, the specification is devoid of any mention of the opening of the front door causing the taking out of the baskets. Rather, the baskets are 
The remaining claims are rejected for being dependent upon a previously rejected claim containing new matter
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, & 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites that the first and second baskets are taken out “by opening the front door”. Such claim structure appears to recite that the action of opening the door takes out the rack. It is unclear as to how mere opening of the door causes the baskets to be “taken out”. Rather, the baskets are capable of being taken out through the front opening after opening the front door [0109]. It is believed that applicant did not intend to state that opening the front door takes out the basket, as such the limitation will be interpreted as “in the tub and 
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 4-5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi (FR2004067A1) in view of Takahashi et al. (JPH11178661A), Allen (US3092134A), and Naik (US20180125330A1). 
Regarding claims 1-2, Borghi teaches a dishwasher comprising: a tub (Fig.2 ref 2) with a front opening (Fig.2 ref 3); a front door (Fig.1 ref 4) configured to open and close the front opening (see Figs.1-2); a top door (Fig.1 ref 8) and is configured to open and close a top opening (Fig.2 ref 7); a first basket positioned in the tub (Fig.2 ref 11) to be taken out through the front opening (lines 50-57); an additional basket (Fig.2 ref 12) provided to be taken out through the opening of the counter (lines 59-61); the additional basket is positioned above the basket (see Fig.2); the additional basket is prevented from exiting from the front opening of the dishwasher (Borghi lines 59-61). The limitation of the first basket being taken out after the additional basket is removed does not necessarily recite any structure, but rather discloses intended use regarding an order of removing the baskets. Since there nothing in Borghi prevent the removal of the additional basket before the first basket, the addition basket is capable of being removed prior to the removal of the first basket. Borghi also teaches that there is a support protruding inward from the cover frame (Borghi Fig.2 ref 16), but the basket does not hang from such protrusion but is rather supported from the bottom. However, such a hanging configuration is known for holding baskets within a dishwasher as demonstrated by Allen. Borghi does not discloses a cabinet and counter into which the dishwasher is installed, however such installations are known in the art as evidenced by Takahashi. Borghi also does not disclose the presence of a second basket 
Takahashi discloses a built-in type dishwasher for a kitchen system (Figs.1-2) with a countertop (Fig.1 ref 2), cabinet (Fig.1 ref 5), and a dishwasher (Fig.1 ref 5b). The dishwasher has an upper door (Fig.1 ref 28) that opens and closes an opening in the counter (Fig. 2 ref 8, [0020]). Providing such an installation of a dishwasher in a kitchen system allows for effectively utilizing space within the kitchen (abstract). Further, Takahasi showcases that top lid of the dishwasher (Fig.1 ref 28) which rests on a recessed portion having a flanged area (Fig.3 & 13 ref 11b). The cover frame merely needs to be installed in the opening (Figs.1-2), with the door mounted to it (see Figs.3, 9 & 13 also [0009, 0013, & 0015]), and a support extending into the opening (i.e. flange 11b). Since the structure of Takahashi showcases all these features, it reads on a cover frame . Takahashi and Borghi are analogous in the art of dishwashers.
Allen discloses an art related dishwasher (Fig.1, Col.1 line 10) having an upper door (Fig.1 ref 30) that is openable and closeable (Figs.1-2) and multiple racks (see Fig.2). The dishwasher also has interior sidewalls (best seen in Figs.2 & 6) wherein at an upper portion of the sidewall there exists an inwardly protruding peripheral ledge (Figs.2 & 6 ref 65) upon which baskets are hung (see Figs.2 & 6 refs 63 & 64, also Col.2 lines 65-70). The flanged portion for the hanger is provided in close proximity to the top door (see Figs.1-2 & 4). The hanger and rack arrangement of Allen allows for movement of the racks in order to load and unload the racks below an upper rack (Col.2 line 72 to Col.3 line 18). 
Naik discloses an art related dishwasher (abstract) wherein multiple racks (synonymous with baskets) are utilized. Naik discloses a lower, middle, and upper (i.e. additional) basket (see Fig.1 refs 28/30/32). The top basket can be utilized as a cutlery basket [0027].

As to claim 2, Modified Borghi teaches the dishwasher of claim 1, wherein the additional basket is positioned above the first basket when supported by the support (see Allen Fig.4 & Borghi Fig.2).
As to claims 4-5, Modified Borghi teaches the dishwasher of claim 1, wherein the additional basket is only removeable through the top (Borghi lines 59-61). Thus, the portion of the dishwasher located in front and above the rack must be inhibiting its removal. Since such a location is the location of what is defined as a cover frame (see Takahashi Figs. 3 & 13 also Allen Fig.4), then the cover frame also inhibits the removal of the rack through the front opening. Further, a handle is defined as anything an operator can grasp, in this case the 
As to claim 7, Modified Borghi teaches the dishwasher of claim 1, wherein the support protrudes toward an inside of the cover frame (see Allen Figs.2 & 4 refs 63/64) such that the additional basket is hung on an inner wall of the cover frame (see Allen Figs.2 & 4)

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi (FR2004067A1) and Takahashi et al. (JPH11178661A), Allen (US3092134A), and Naik (US20180125330A1) as applied to claim 1 above, and further in view of Paschini (US20130002107A1).
As to claims 10-11, Modified Borghi teaches the dishwasher of claim 1, but does not teach the first basket being inhibited from the removal when a portion of the additional basket is within the first basket. However, the connection of baskets to each other to inhibit unintentional removal is known in the art as evidenced by Paschini.
Paschini discloses an art related rack configuration for a dishwasher (abstract & Fig.1) having a first basket (Fig.1 ref 2) composed of wires that cross each other and an additional basket (Fig.1 ref 1) that has a coupling portion (Fig.1 refs 11 & 14) to allows for detachable coupling of the basket together via the wires. The coupling of the baskets together provides at least some part of the additional basket within the first basket. The basket configuration of Paschini prevent unintentional removal [0037, 0067, 0075, & 0077] of a basket.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first basket and the additional basket to be attachable to each other .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (US3727622A) discloses a dishwasher with a top and front door (Fig.1 refs 58/16) and an additional cutlery basket (Fig.1 ref 54) mounted within the top door. The top door utilizes a flange and sealing channel (Fig.2 ref 108/130) which provide support portions for the basket to rest upon (Fig.2 see refs 84/85/110 & 66/69).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeHart (US20050098197A1) discloses a dishwasher with top doors (Figs.11-12) which slide open, and have a basket disposed within and the baskets are provided on the doors with hooks (Figs.11-12 see connection of refs 36a/36b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toshio (JP200051133A) discloses a door and door frame construction for the top door of a dishwasher (Figs.1-13).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo (JPH1028667A), Kondo (JP2000037337A), Toshio (JPH11197083A), and Hatsukawa (JPH10179286A) all disclose door cover frame constructions for dishwashers having top doors (see Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barry et al. (US20020139809A1) discloses a dishwasher basket with a handle (Fig.8) wherein the handle extends the entire length of the basket. The handle allows for ease of carrying .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jadhav (US20090120883A1) discloses a shelf accessory for a dishwasher rack (abstract), wherein the shelf accessory is attached to a wire frame rack via a clip (Fig.1 ref 108, see also Fig.6 clip 108 attaching to wire rack at ref 204). Clipping an element onto a rack is known means for securing said element to the rack [0033].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR20110006400U) discloses a dishwasher with both vertical lifting baskets (Fig.1 refs 11 and 30) via lifting unit (Fig.2 ref 50), and the capability of conventional loading (Page 3/5 3rd paragraph) through a front opening (Fig.1 refs 12 and 60). The dishwasher of Kim allows for baskets to be loaded both vertically, in order to limit bending, and conventionally when it is difficult to load the baskets vertically (Page 2/5 5th paragraph).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711